Citation Nr: 1145086	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  10-23 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1956 to 
October 1959, and from November 1963 to May 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied reopening a previously denied claims for service connection for a lumbar spine disorder.  

Although the RO declined to reopen service connection for a lumbar spine disorder in the November 2009 rating decision, the question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  The Board has characterized the claim accordingly.

The Veteran presented testimony before a Decision Review Officer (DRO) at the Waco RO in December 2010.  A transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  An August 1984 RO decision denied service connection for a lumbar spine disorder.

2.  An unappealed February 2007 RO decision denied reopening of service connection for a lumbar spine disorder, finding that the additional evidence since the August 1984 prior final decision did not show that the Veteran's current lumbar spine disability was related to his active service.

3.  The evidence associated with the claims file subsequent to the February 2007 RO decision regarding the claim for service connection for a lumbar spine disorder relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

4.  The Veteran sustained a lumbar spine injury in service.

5.  Lumbar spine disorder symptoms were not chronic in service.

6.  Lumbar spine disorder symptoms have not been continuous since service separation.

7.  The Veteran's currently diagnosed lumbar spine disability is not related to active service.


CONCLUSIONS OF LAW

1.  The August 1984 RO decision which denied service connection for a lumbar spine disorder is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The February 2007 RO decision that denied reopening of service connection for a lumbar spine disorder became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2011).

3.  New and material evidence having been received, the service connection for a lumbar spine disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2011).

4.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to the claim on appeal.  As this decision will fully grant the Veteran's application to reopen service connection for a lumber spine disorder, the Board need not discuss the notice requirements involving the submission of new and material evidence.  

Regarding the  underlying claim for service connection for a lumbar spine disorder, the Board will proceed to review the VCAA compliance.  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a December 2006 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA spine examination in 
January 2007.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The VA nexus opinion provided considers all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of service connection for a lumbar spine disorder has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA and private treatment records, a VA examination, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  

New and Material Evidence - Legal Criteria

In an August 1984 rating decision, the RO denied the Veteran's claims for service connection for a lumbar spine disorder, because he did not report to his scheduled VA medical examination.  He was properly notified of the August 1984 rating decision, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In October 2006, the Veteran filed a claim to reopen service connection for a lumbar spine disorder.  A February 2007 decision denied the claim to reopen, finding that the additional evidence since the August 1984 prior final decision did not show that the Veteran's current lumbar spine disability was related to his active service.  The Veteran was properly notified of the February 2007 rating decision, did not appeal, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence - Lumbar Spine Disorder

The evidence of record at the time of the February 2007 RO decision included statements from the Veteran, the Veteran's service treatment records, and post-service VA and private treatment medical records which cover a period through January 2007.  In a January 2007 VA spine examination report, the VA examiner opined that the Veteran's current lumbar spine disability was less likely than not related to his active service.

In the February 2007 RO decision, the RO denied reopening of service connection for a lumbar spine disorder, finding no new and material evidence that the Veteran's current lumbar spine disability was related to his active service.  As such, for evidence to be new and material, it would have to tend to show that the Veteran's current lumbar spine disability is related to his active service.

Briefly reviewing the evidence received since the February 2007 RO decision, in a July 2007 private examination report, the private examiner opined that, based on the Veteran's history, the Veteran had a back injury in service and continuing back pain for decades.  Moreover, in the December 2010 DRO hearing, the Veteran offered testimony indicating that he had incurred lumbar spine injuries in service and continued to have lumbar spine disorder symptoms since service separation.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).

In determining the issue of whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  When presumed to be credible, as is required when determining solely whether to reopen a previously denied claim, the December 2010 DRO hearing transcript indicated that the Veteran experienced lumbar spine injuries during service and continuing lumbar spine disorder symptoms since service separation.  The July 2007 private examination report also indicated that the Veteran had been experiencing low back pain for decades.

Based on this additional evidence, the Board finds that the evidence received since the February 2007 RO decision regarding the Veteran's claim for service connection for a lumbar spine disorder is new and material, as it relates to an unestablished fact of continuous post-service lumbar spine disorder symptoms that stands a reasonable possibility of establishing a nexus to service.  Accordingly, the evidence is new and material, and service connection for a lumbar spine disorder must be reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection Laws and Regulations

Having reopened the Veteran's claim, the Board now turns its attention to readjudicating the claim on its underlying merits (a de novo review of the record) on the issue of service connection for a low back disorder.  Before proceeding, however, the Board must first determine whether rendering a decision on the underlying merits will prejudice the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  In this case, in the December 2006 VCAA letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the underlying claim for service connection.  In addition, the statement of the case provided the Veteran the law and regulations pertaining to service connection.  The Veteran has been given the opportunity to submit evidence and argument on the underlying issue of service connection, including at a personal hearing at the RO.  

The Veteran and his representative have at all times argued the merits of granting service connection, and not just the question of reopening service connection on the basis of receipt of new and material evidence.  The Veteran appeared at a RO personal hearing with his representative and testified regarding a back injury and events in service; of continuous back symptoms since service separation; post-service treatment for the back; current disability and problems associated with a back disorder; and of the need for a medical nexus opinion relating the current back disorder to the in-service back injury.  In a May 2011 brief, the Veteran's representative stated the contention that the current back disorder was related to an in-service back injury.  For these reasons, the Board may proceed to adjudicate the merits of the claim of service connection for lumbar spine disorder without prejudice to the Veteran.  Bernard, 4 Vet. App. at 394 (where Board proceeds to merits of a claim that the RO has not previously considered, the Board must determine whether such action prejudices the veteran); see also VAOPGCPREC 16-92.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a 
medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Lumbar Spine Disorder

The Veteran contends that he has a lumbar spine disorder that began during active service.  During the current claim, the Veteran asserted that he injured his lower back during service and that he has suffered continuous lumbar spine disorder symptoms since service separation.  

After a review of all the evidence, the Board finds that the Veteran sustained a lumbar spine injury in service.  A December 1974 service treatment record shows that the Veteran was treated for a lumbar spine injury in service.  A December 1974 service X-ray reflected minor lipping on the edge of L-4, but otherwise was negative.  The service examiner reported lower back pain secondary to exertion and diagnosed a back sprain.  The Veteran was prescribed medication and was placed on temporary restricted duty.  

The Board finds that, based upon the weight of the evidence, lumbar spine disorder symptoms were not chronic in service.  The Veteran's service treatment records indicate that the Veteran's lumbar spine problems resolved with treatment so the symptoms of a lumbar spine disorder were not chronic in service.  See 38 C.F.R. § 3.303(b).  The Veteran was not placed on permanent profile or permanent restriction in service because of a lumbar spine injury.  A July 1976 service "Report of Medical Examination" was negative for any lumbar spine disorder or lumbar spine disorder symptoms, marking as normal "spine, other musculoskeletal."  An August 1982 service "Report of Medical Examination" was negative for any lumbar spine disorder or lumbar spine disorder symptoms, marking as normal "spine, other musculoskeletal."  The March 1984 service retirement clinical evaluation does not note any findings of a lumbar spine disorder or lumbar spine disorder symptoms, marking as normal "spine, other musculoskeletal."  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that lumbar spine disorder symptoms have not been continuous since service separation in 
May 1984.  As indicated, the March 1984 service retirement clinical examination did not reflect a lumbar spine disorder.  Following service separation in May 1984, the evidence of record shows no diagnosis or treatment for a lumbar spine disorder until 2007.  The absence of post-service findings, diagnosis, or treatment for 
23 years after service is one factor that tends to weigh against a finding of continuous lumbar spine disorder symptoms after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

Other evidence of record tending to show no continuous post-service symptoms includes private treatment records dated from October 1991 to May 1998 and from March 1999 to April 2005, where the Veteran did not report any lumbar spine disorder or lumbar spine disorder symptoms.  In VA treatment records dated from April 2006 to August 2006, the Veteran did not report any lumbar spine disorder or lumbar spine disorder symptoms.  In an April 2005 VA treatment record, the VA examiner reported the Veteran's back was normal.  In a March 2006 VA treatment record, the VA examiner reported the Veteran's back was normal.  

With regard to the Veteran's more recent assertions made as part of the current compensation claim, including the January 2007 VA spine examination report history, that he has had lumbar spine problems since separation from service in 
May 1984, the Board finds that, while the Veteran is competent to report the onset of his lumbar spine disorder symptoms, his recent report of continuous lumbar spine disorder symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, and is not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's statements as to continuous lumbar spine disorder symptoms after service are not credible because they are outweighed by other evidence of record that includes the more contemporaneous clinical evaluation at the March 1984 service retirement examination that reported no lumbar spine disorder or lumbar spine disorder symptoms; private treatment records dated from October 1991 to May 1998 and from March 1999 to April 2005, where the Veteran did not report any lumbar spine disorder or lumbar spine disorder symptoms; VA treatment records dated from April 2006 to August 2006, where the Veteran did not report any lumbar spine disorder or lumbar spine disorder symptoms; and the April 2005 and March 2006 VA treatment records, where the VA examiners reported the Veteran's back was normal.  

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed lumbar spine disability is not related to his active service.  In a January 2007 VA spine examination, the VA examiner diagnosed degenerative disk disease (DDD) of the lumbar spine.  In the January 2007 opinion, which weighs against the Veteran's claim, the VA examiner opined that, based on the evidence of record, the Veteran's lumbar spine disability was less likely than not (less than a 50/50 probability) caused by or the result of active military service.  The VA examiner reasoned that the Veteran did suffer a back injury in service; however, there were no other medical records to document a continuing problem in service or since service separation.  The VA examiner further reasoned that the Veteran reported his back pain had become worse over the past few years and had been tolerable before that.  

The January 2007 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence.  The VA examiner reviewed the claims file and fully articulated the opinion.  

In a July 2007 private medical opinion, which weighs in favor of the Veteran's claim, the private examiner opined that, based on the Veteran's reported history, the Veteran had been experiencing degenerative changes in his low back for several decades.  

The July 2007 private medical opinion is of little probative value because the opinion was based upon an inaccurate factual history, where the Veteran reported continuous lumbar spine disorder symptoms.  The Board has found that the Veteran's report of continuous lumbar spine disorder symptoms after service is not credible.  The Court has held that the Board may reject a medical opinion based on an inaccurate factual basis.  Kowalski, 19 Vet. App. at 177; Reonal, 5 Vet. App. at 461.  The private examiner also supplied a bare conclusion and did not support the opinion with a rationale.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller, 11 Vet. App. at 348; see also Bloom, 12 Vet. App. at 187 (an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence).  

For these reasons, the Board finds the January 2007 VA medical opinion to be of greater probative than the July 2007 private medical opinion.  Wensch, 15 Vet. App. at 367; Wood, 1 Vet. App. at 193 (stating the Board is charged with the duty to assess the credibility and weight given to evidence).  

For these reasons, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a lumbar spine disorder, and outweighs the Veteran's more recent contentions 

regarding in-service chronic lumbar spine disorder symptoms and post-service lumbar spine disorder symptoms.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

New and material evidence having been received, service connection for a lumbar spine disorder is reopened.

Service connection for a lumbar spine disorder is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


